UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 09-3128

                               CARLEN URIEL HIGGS,
                                           Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                     Respondent

                              (Agency No. A046-018-938)

Present: FUENTES, FISHER and NYGAARD, Circuit Judges

      Motion by Petitioner To Amend the Opinion Issued on 08/25/2011.

                                                      Respectfully,
                                                      Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion is granted. The opinion shall be amended so that Ryan Christian is
omitted from the listing of petitioner’s counsel. Petitioner’s counsel shall be listed as
follows:

Thomas S. Jones, Esq.
Alison M. Kilmartin, Esq.
Jones Day 500 Grant Street, Suite 4500
Pittsburgh, PA 15219
Counsel for Petitioner


                                                By the Court,


                                                /s/ Julio M. Fuentes
                                                Circuit Judge

Dated: September 19, 2011
PDB/cc: All Counsel of Record